Opinion by
Tilson, .J.
In accordance with stipulation of counsel that the brass base shells are similar to those the subject of New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607) they were held dutiable at 35 percent under paragraph 353 as parts of articles having as an essential feature an electrical element or device, such as signs. It was further stipulated that the tape measures in question are the same as those the subject of Abstract 43372 and the atomizers are the same in all material respects as those the subject of Rice Co. v. United States (T. D. 49373). The tape measures and atomizers were therefore held dutiable as household utensils at 40 percent under paragraph 339 as claimed.